DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 14-25, Examiner considers Hayashi (US 4,312,742) to be the closest relevant prior art reference.  Hayashi discloses a hydrocarbon conversion process comprising: (a) providing a pyrolysis tar having a bromine number of 42; and (b) hydroprocessing the pyrolysis tar to produce a hydroprocessed effluent having a bromine number of 7 (see Hayashi, Example 1).  However, Hayashi does not disclose or otherwise suggest wherein the process further comprises isolation of a sample of the pyrolysis tar; measuring reactivity (bromine number) of the sample; comparing the reactivity of the sample to a predetermined reference reactivity; and carrying out a heat treatment step of the pyrolysis tar if the sample reactivity exceeds the predetermined reference reactivity.  Thus, Examiner finds Applicant’s claims 14-25 allowable over the disclosure of Hayashi.  

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Siwen Chen, attorney for Applicant, on 15 July 2022.
In the CLAIMS,
(a) Amend the first line of claim 14, clause (c), subclause (ii) as follows:
	(ii) producing a treated SCT by carrying out one or more of
(b) Amend claim 16 as follows:
16.	The process of claim 14, wherein the utility fluid comprises two-ring and three-ring aromatics.
	(c) Amend claim 17 as follows:
17.	The process of claim 14, wherein hydroprocessing of step (d) exhibits a 566°C+ conversion of at least 20 wt.% 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771